STEPHENS, BARONI, REILLY & LEWIS, ‘LLP...
ATTORNEYS AND COUNSELORS AT LAW i
NOBRTHCOURT BUILDING

oP
Jd tH
175 MAIN STREET. SUITE 800 ‘

ROLAND A. BARONI, JB. rbaroni@sbrilaw.com WHITE PLAINS, NY 10601 NORTHERN WESTCHESTER OFFICE
STEPHEN BR. LEWIS. slewis@sbrilaw.com (914) 741-0800 OLD POST ROAD PROFESSIONAL BUILDING
CROSS RIVER, NEW YORE 10518

 

 

 

(914) 68-5185
COUNSEL —- SERVICE NOT ACCEPTED
GERALD D. REILLY greilly¢sbrilaw.com BY FAX OR EMAIL
FAX (914) 761-0995

JOSEPH P. ERIOLE
www,sbrilaw.com

    
  
   
 

4, 2021
APPLICATION GRANT&B

  
  
  
   

Via ECF

Honorable Vincent L. Briccetti
United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

  

White Plains, NY
Re: Mv. Lewis UF re-a-ppante tel Under
e: USA v, Gustavo Gonzalez, 19-Cr-790 (VB) tne. Coimatrod Tus bree ect te woalee
Ow Compnss i mate te re (eae Muon
ov GohalR fh deferlort Gunral ez, ;

Criminal JusticdéAct to represent Gustavo Gonzalez.

        
 

Dear Judge Briccetti:

  
    
 

   
  

I was appointed under

   

On March 12, 2021 I appeared before you an
months of incarcergtion followed by three years of supe

€ defendant was sentenced to twenty-four

  
  

I have Ween contacted by Mr. Gonzalez who is currently incarcé ge County
Jail serving his federal sentence. He has been continuously incarcerated since his sentence and his
financial circumstances have not changed. He has requested that I bring an application before you
for compassionate release under the authority of United States v. Booker, 976 F.3d 228 (2d Cir.
2020).

In light of the facts and circumstances underlying Mr. Gonzalez's request, I am asking that
I be reappointed to represent Mr. Gonzalez for purpose of making this application.

Very trul ALY Yours,

Lulder R. ae

SRL:de
cc: AUSA James Ligtenberg (via ECF and email - james.ligtenberg@usdoj.gov)
Gustavo Gonzalez (via regular mail)
